Citation Nr: 1126699	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  08-25 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD.

5.  Entitlement to service connection for a sleep disorder manifested by gasping for air, to include as secondary to service-connected PTSD.  

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD), acid reflux, hiatal hernia, irritable bowel syndrome (IBS), and nonspecific intestinal disorder, to include as secondary to service-connected PTSD.

7.  Entitlement to service connection for a lung condition, to include as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2007, December 2008, and September 2009 rating decisions by which the RO denied entitlement to the benefits sought herein with the exception of PTSD.  Regarding PTSD, the RO granted service connection by rating decision dated in September 2009.  The Veteran is contesting the initial 30 percent disability evaluation assigned.

The issues of entitlement to an initial evaluation in excess of 30 percent for service-connected PTSD and entitlement to service connection for tinnitus, a sleep disorder, GERD, acid reflux, hiatal hernia, IBS, and nonspecific intestinal disorder, a lung condition and erectile dysfunction, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran is not shown to be suffering from bilateral hearing loss as defined by applicable regulations.


CONCLUSION OF LAW

Hearing loss was neither incurred in nor a result of active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2008 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the notice provided in July 2008 addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA clinical records, and private medical records.  The Veteran was afforded VA examinations in furtherance of his claims.  The Board acknowledges that records from the Veteran's disability claim with the Social Security Administration (SSA) are not present in the claims file.  Such omission is not prejudicial, as the Veteran does not suffer from hearing loss for VA purposes, thus there is no present disability regarding bilateral hearing loss.  Where SSA records are not relevant, they need not be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (Fed. Cir. Jan. 4, 2010) (holding that SSA records need only be obtained if potentially relevant; there is no automatic requirement that SSA records be associated with the claims file as a matter of course).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

A claim of service connection must be accompanied by medical evidence establishing that the claimant currently has the claimed disability.  Absent proof of a present disability, there can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at the time the claim is filed in order for a veteran to be entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).

Discussion

Hearing loss 

A thorough review of the claims file reveals unequivocally that the Veteran does not suffer from hearing loss within the meaning of 38 C.F.R. § 3.385.  His hearing is within the normal range as apparent from testing accomplished by VA in October 2008.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
20
LEFT
5
10
15
15
20

Speech audiometry revealed speech recognition ability of 96 percent bilaterally.  

At no time was speech recognition ability under the Maryland CNC less that 94 percent.  As well, there has never been an auditory threshold in any of the relevant frequencies that was 40 decibels or greater.  Finally, the record points to no timeframe in which at least three of the auditory thresholds in the relevant frequencies were at least 26 decibels or greater.  Indeed, at no time was an auditory threshold in a relevant frequency greater than 25 decibels.  Thus, hearing loss for VA purposes is not now and has never been present.  38 C.F.R. § 3.385.  A current disability is a prerequisite for the granting of service connection.  See, e.g., Gilpin, supra.  As hearing loss is not presently shown, service connection for the claimed bilateral hearing loss is denied.  Id.; 38 C.F.R. § 3.303.

The Veteran insists that he suffers from bilateral hearing loss.  The service treatment records do not reflect any hearing loss as defined for VA purposes, and there is no evidence of record showing hearing loss under 38 C.F.R. § 3.385 at any time.  The Board does not doubt the Veteran's subjective assertions regarding the presence of bilateral hearing loss.  The Board observes, however, that the Veteran is not shown to be competent to render a diagnosis regarding the presence of hearing loss as defined in VA regulations because rendering such a diagnosis requires specialized training and equipment that the Veteran is not shown to possess.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  The minimum standards for hearing loss set forth in 38 C.F.R. § 3.385 are not met.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.



ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Further development is necessary in order to ensure that the record is complete and that all outstanding evidence is before the Board when it renders its decision on the matters remaining on appeal.

A review of the record suggests that the Veteran has applied for disability benefits from SSA.  The record, however, contains insufficient information as to the disability or disabilities entailed in the SSA claim.  As such, the Board cannot adjudicate the remaining issues on appeal until SSA records are received.  See Golz, supra.

As well, in order to ensure that the record is complete, all VA clinical records dated from January 29, 2010 to the present must be associated with the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (discussing constructive possession of VA records)

The Veteran is asserting that his service-connected PTSD warrants an evaluation in excess of 30 percent.  The Veteran's representative has argued that the Veteran downplayed his symptoms during his August 2009 VA PTSD examination.  As well, the Board is required to have a reasonably current sense of the Veteran's disability picture before rendering a decision in an increased rating case.  38 C.F.R. § 3.159; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, a new psychiatric examination must be scheduled in order that the current severity of the Veteran's service-connected PTSD be assessed.

The February 2010 VA examination regarding the claimed gastrointestinal conditions and erectile dysfunction indicated that the claims file was not available for review by the examiner.  An addendum to that examination report should be obtained.  In addition, the record shows some evidence of a lung condition as noted on a June 2008 private record which shows findings of old calcified granulomas in the lung.  The Veteran has not been afforded a VA examination to address whether any current lung condition is related to service.  An examination should be afforded to the Veteran.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Associate with the record all VA clinical records dated from January 9, 2010 to the present.

2.  The RO should obtain from SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  Schedule a VA psychiatric examination in order to determine the current severity of the Veteran's service-connected PTSD.  All symptoms and manifestations of that disability must be described in detail, and a global assessment of functioning (GAF) score must be assessed.  The examiner is asked to comment upon the impact, if any, of PTSD on the Veteran's ability to be employed.  The examiner must review all pertinent documents in the claims file in conjunction with the examination and to indicate in the examination report whether the requested review took place.  A rationale for all opinions and conclusions must be provided.

4.  The Veteran should be afforded the appropriate VA examination regarding the claimed lung disorder.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner set forth all current diagnoses related to the lungs and indicate whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any currently diagnosed lung disorder had its onset during service or is otherwise related to service.  A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

5.  The RO should then arrange for the Veteran's claims file to be reviewed by the examiner who prepared the February 2010 VA genitourinary examination report for the purpose of preparing an addendum that addresses any change in opinions based on a review of the claims file, including any additional records obtained.  The examiner must review all the evidence in the claims file, including a complete copy of this REMAND, and acknowledge such review in the addendum report.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report.

6.  Then, readjudicate the remaining issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


